                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                                 Case No. 13-20358
                                                         Hon. Matthew F. Leitman
v.

SUBHA S. REDDY,

           Defendant.
_______________________________________________________________________/

AMENDED1 ORDER DENYING MOTION TO MODIFY SENTENCE (ECF #149)

       On January 9, 2018, this Court sentenced Defendant Subha Reddy to serve thirty

months in the custody of the United States Bureau of Prisons. Reddy has now filed a

motion to modify her sentence (ECF #149). For the reasons explained in the Government’s

response to the motion (ECF #151), the Court concludes that it lacks authority to modify

the sentence as requested by Reddy. Accordingly, Reddy’s motion to modify sentence is

DENIED. In addition, the Court declines to further extend Reddy’s report date. The Court

previously indicated that it would not further extend the report date, and the Court

concludes that Reddy has sufficient to time to report to the facility in Kentucky as directed.

       IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE
Dated: July 15, 2019


1
  The only change from the original order is the correction of the docket number of
the Government’s response.

                                              1
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 15, 2019, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9761




                                           2
